NUMBER 13-18-00492-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MARTIN CASTORENA JR.,                                                           Appellant,

                                             v.

LAURA PATRICIA CASTORENA,                                                        Appellee.


                      On appeal from the 275th District Court
                           of Hidalgo County, Texas.



                          ORDER ABATING APPEAL
               Before Justices Rodriguez, Longoria, and Hinojosa
                               Order Per Curiam

       This cause is before the Court because the court reporter, Dahlia Robeldo, has

failed to file the reporter’s record. The reporter’s record in this cause was due to be filed

on September 26, 2018. On October 7, 2018, the Court notified the reporter that the

record was due on September 26, 2018 and requested that it be filed within thirty days.
The record was not filed and on November 19, 2018, the Court directed the reporter to

file the record within ten days.     The reporter was notified that if no response was

received, the matter would be referred to the Court.       To date, the reporter has not

responded or filed the record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED, and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned the appeal. If it

is determined that appellant has not abandoned the appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM


                                              2
Delivered and filed this
the 7th day of December, 2018.




                                 3